 AO 91 (Rev. 08/09) Criminal Complaint


                                      UNITED STATES DISTRlCT COURT
                                                                   for the
                                                     Eastern District of Tennessee

                  United States of America                            )
                                 V.                                   )
                                                                      )       Case No. 3:21-MJ-       K)t)'O
                     Daniel Pete Davis                                )
                                                                      )
                                                                      )
                            Defendant(s)


                                                      CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                   February 13, 2021.              in the county of                   Knox           in the
        Eastern        District of - -~~~~-
                                       Tennessee --               , the defendant(s) violated:

           Code Section                                                         Offense Description
18 U.S.C. §§ 75l(a) and 4082                    Escape from custody.




          This criminal complaint is based on these facts:
Please see the Affidavit of Deputy U.S. Marshal Eric Antonio Cheatham, which is attached hereto and fully
incoporated herein.



          ~ Continued on the attached sheet.



                                                                                                 Co111plai11m1t 's signature

                                                                                   E1ic Antonio Cheatham. United States Mars]rnl
                                                                                                  Printed name and title

Sworn to before me and signed in my presence.


Date:             02/23/2021


City and state:                       Knoxville. Tennessee                         Debra C. Poplin, United States Magistrate Judge
                                                                                                  Printed name and title




          Case 3:21-mj-01030-DCP Document 1 Filed 02/23/21 Page 1 of 3 PageID #: 1
                                                             cAsE NUMBER       t5·•a\~l~\)-\03t

                                         AFFIDAVIT

        I, Eric Antonio Cheatham, being duly sworn, state the following to be true to the best of

my knowledge, information and belief:

        1.      I am a Deputy United States Marshal (DUSM) with the United States Marshals

Service and have been since December of 2018. Prior to becoming a DUSM, I was employed as

a police officer and Special Weapons and Tactics (SWAT) Team Operator in the city of North

Little Rock, Arkansas, for approximately six years. I have over twelve years of experience with

the United States Army as a member of both the Military Police and Military Intelligence branches.

I currently serve as a member of the Smoky Mountains Fugitive Task Force (SMFTF) for the

Knoxville office of the Eastern District of Tennessee. As a Deputy United States Marshal, I am

responsible for, among other things, the apprehension of federal fugitives through the conduct of

fugitive investigations.

       2.      On or about February 8, 2010, Daniel Pete DAVIS was convicted of the offense

of Felon in Possession of Ammunition, in violation of 18 U.S.C. § 922(g) and 18 U.S.C. § 924(e)

in the Eastern District of Tennessee. DAVIS was sentenced to 120 months of imprisonment in

the Bureau of Prisons followed by three years of supervised release.

       3.      On September 11, 2020, the United States Bureau of Prisons transferred DAVIS

to the Midway Rehabilitation Center (Midway) located at 1515 East Magnolia Avenue,

Knoxville, Tennessee, for the completion of his court-ordered sentence of confinement. On

February 13, 2021, at approximately 8:55 a.m., DAVIS was placed on escape status from

Midway after failing to return to the facility from a work pass. On February 16, 2021, your
                                                1

  Case 3:21-mj-01030-DCP Document 1 Filed 02/23/21 Page 2 of 3 PageID #: 2
Affiant learned ofDAVIS's escape by an official Notice of Escaped Federal Prisoner issued by

the Bureau of Prisons due to DAVIS's escape from the Midway Rehabilitation Center.

       4.      As of today, DAVIS's whereabouts are still unknown.

       5.      Based on the foregoing, I respectfully submit that probable cause exists to believe

that, on or about February 13, 2021, Daniel Pete DAVIS committed a violation of 18 U.S.C. §§

751(a) and 4082, Escape from Custody. Accordingly, I respectfully request that this Court issue

a warrant for the arrest of Daniel Pete Davis.

       FURTHER, THE AFFIANT SAYETH NOT.




                                                     ERIC ANTONIO CHEATHAM
                                                     Deputy United States Marshal
                                                     United States Marshals Service
                                                     Knoxville, Tennessee


Sub-scribed and sworn to before me
this 23rd day of February, 2021.



~ -P~?&~
United States Magistrate Judge




                                                 2

  Case 3:21-mj-01030-DCP Document 1 Filed 02/23/21 Page 3 of 3 PageID #: 3
